UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 144 NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE OMB APPROVAL OMB Number:3235-0101 Expires:December 31, 2009 Estimated average burden hours per response2.00 SEC USE ONLY DOCUMENT SEQUENCE NO. ATTENTION:Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute sale or executing a sale directly with a market maker. CUSIP NUMBER 1(a) NAME OF ISSUER (Please type or print) Kaman Corporation (b)IRS IDENT. NO. 06-0613548 (c)
